DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CIP of Application 16/738314, now US Patent 11180233.
A preliminary amendment was received from applicant on 10/19/2021.
4.	Claims 1 and 15 are amended.
5.	The amended Drawings are accepted.
6.	Claims 1-20 are remaining in the application.
Terminal Disclaimer
7.	The terminal disclaimer (TD) filed on 10/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11180233 has been reviewed, the TD was approved on 10/21/2021 and has been recorded.
Allowable Subject Matter
8.	Claims 1-20 are allowed.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest:
The claimed combination paddle and pump, comprising: a) a first tube and a second tube, said first tube telescoping within said second tube between a contracted configuration and an extended configuration with said first tube having an outer wall sliding along an inner wall of said second tube; b) said first tube including a first distal inlet fluidly connected to a first internal passageway in said first tube via a first check valve; c) said second tube having a second distal inlet connected to a second internal passageway fluidly connected with said first internal passageway via a second check valve and said first check valve; d) a proximal end of said first internal passageway including an outlet; e) a paddle attached to said second tube; f) whereby said improved combination paddle and pump may be used as a paddle by gripping one of said tubes and stroking said tubes in a body of liquid; and g) whereby said improved combination paddle and pump may be used as a pump by dipping said second distal inlet within a volume of liquid or exposing said second distal inlet to atmospheric air and reciprocating said first tube with respect to said second tube to pump said liquid or air through said outlet, reciprocating said first tube away from said second tube causing fluid to enter said second distal inlet, pass through said second check valve and enter said second internal passageway, and reciprocating said first tube toward said second tube causing fluid in said second internal passageway to flow toward said first check valve, pass through said first check valve and enter said first internal passageway, consecutive reciprocations of said second tube causing fluid to exit said outlet; and h) said first check valve mounted on a housing attached to said first tube, said housing carrying a seal assembly wiping against said inner wall of said second tube to seal against debris around said housing and between said inner wall of said second tube and outer wall of said first tube proximal of said housing.
Nor:
The claimed combination paddle and pump, comprising: a) a first tube and a second tube, said first tube telescoping within said second tube between a contracted configuration and an extended configuration: b) said first tube including a first distal inlet fluidly connected to a first internal passageway in said first tube via a first check valve; c) said second tube having a second distal inlet and including a second internal passageway fluidly connected at a proximal end thereof with said first distal inlet of said first internal passageway via a second check valve and said first check valve; d) a proximal end of said first internal passageway including an outlet; e) a paddle attached to said second tube; f) whereby said improved combination paddle and pump may be used as a paddle by gripping said tubes and stroking said tubes in a body of liquid; and g) whereby said improved combination paddle and pump may be used as a pump by dipping said second distal inlet within a volume of liquid or exposing said second distal inlet to atmospheric air and reciprocating said first tube with respect to said second tube to pump said liquid or air through said outlet by reciprocating said first tube away from said second tube causing fluid to enter said second distal inlet and said second internal passageway via said second check valve, and reciprocating said first tube toward said second tube causing fluid in said second internal passageway to flow toward said first check valve, pass through said first check valve and enter said first internal passageway, consecutive reciprocations of said first tube within said second tube causing fluid to exit said outlet; and h) said first check valve mounted on a housing attached to said first tube, said housing carrying a seal assembly wiping against said inner wall of said second tube to seal against debris around said housing and between said inner wall of said second tube and outer wall of said first tube proximal of said housing.
As specifically claimed by applicant.
Conclusion
10.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.
The prior art references disclose combinations of paddles and bilge pumps for marine use.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
12.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CAN) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
6/15/2022